NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD ROBIN BARREN,                            No. 19-16852

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01492-RCJ-GWF

 v.
                                                MEMORANDUM*
DWIGHT NEVEN, Warden; et al.,

                Defendants-Appellees,

and

PHILIP J. KOHN; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Nevada state prisoner Donald Robin Barren appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his Federal Rule of Civil Procedure 60(b) motion for relief

from the court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Washington v. Ryan, 833 F.3d 1087, 1091 (9th Cir. 2016) (en banc).

We affirm.

      The district court did not abuse its discretion by denying Barren’s motion for

relief under Rule 60(b) because the motion was filed more than two years after the

entry of judgment. See Fed. R. Civ. P. 60(c)(1) (requiring a motion under Rule

60(b) to be made within a reasonable time—and for reasons (1), (2), and (3) no

more than a year after the entry of the judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Barren’s motion for miscellaneous relief (Docket Entry No. 22) is denied.

      AFFIRMED.




                                          2                                       19-16852